BLD-271                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3126
                                      ___________

                         IN RE: THEODORE YOUNG, SR.,
                                                Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                     (Related to E.D. Pa. Crim. No. 05-cr-0056-16)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 August 18, 2011
        Before: SLOVITER, JORDAN and GREENAWAY, JR., Circuit Judges

                            (Opinion filed: August 29, 2011)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       Theodore Young, Sr., petitions this Court for a writ of mandamus reassigning his

motion to vacate his sentence and related motions to a new district judge, and ordering

that judge to “rule expeditiously” on those motions. We will deny Young’s petition

without prejudice.

       In July 2010, Young filed a pro se motion to vacate his sentence, pursuant to 28

U.S.C. § 2255. He also filed (1) a motion for return of property; (2) a motion for
                                            1
appointment of counsel; (3) a motion for bail pending disposition of his § 2255 motion;

(4) a motion to strike the government’s sur-reply regarding the motion for return of

property; and (5) a motion to strike the government’s response to his § 2255 motion as

untimely. In the months that followed, the District Court denied Young’s motions for

counsel, bail, and return of property, as well as his motions to strike. 1

       In April 2011, Young filed a motion, pursuant to Rule 5(c) of the Rules Governing

§ 2255 Cases, for a complete copy of the transcript of his voir dire proceedings in light of

his claim that trial counsel rendered ineffective assistance in connection with the jury

selection process. He subsequently filed a second motion urging the District Court to

rule on his request for transcripts. On August 8, 2011, Young filed a petition for a writ of

mandamus asking us to reassign his outstanding motions to a new district judge for

prompt resolution.

           Mandamus is a “drastic and extraordinary remedy” available only in “exceptional

circumstances.” Cheney v. U.S. Dist. Court for the Dist. of Columbia, 542 U.S. 367, 380

(2004) (citation omitted). A petitioner seeking mandamus “must show that the right to

issuance is clear and indisputable.” See Madden v. Myers, 102 F.3d 74, 79 (3d Cir.

1996). Although matters of docket control are generally left to the court’s discretion, see

In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982), mandamus may be

warranted when a district court’s delay equates to a failure to exercise jurisdiction. See


       1
        Young appealed the District Court’s denial of his motion for bail and his motion
       for return of property to this Court. We have since affirmed both decisions.
                                               2
Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       Young’s § 2255 motion was fully briefed as of October 25, 2010. Although the

District Court has not yet ruled on that motion, it exercised jurisdiction through

December 10, 2010, by ruling on other motions. That there has been no action for eight

months may be troubling, but it does not yet rise to a level justifying our intervention.

See Madden, 102 F.3d at 79 (eight months of inaction insufficient to compel mandamus).

Likewise, the District Court’s failure to rule on Young’s request for transcripts, which

has been outstanding for four months, is not tantamount to a failure to exercise

jurisdiction.

       We are confident that the District Court will rule on Young’s pending § 2255

motion and his motions for transcripts without any further delay. Accordingly, we will

deny Young’s mandamus petition without prejudice to his right to seek mandamus relief

should the District Court fail to expeditiously resolve those motions. 2




       2
        In his motions for transcripts, Young indicates that he intends to file a motion for
       summary judgment. While we expect the District Court to resolve Young’s
       motions for transcripts as soon as possible, we understand that the filing of
       additional motions might further delay final resolution of the § 2255 motion.

                                              3